Judgment modified by reducing the amount of the recovery from the sum of $824.23 to the sum of $574.23 and as modified affirmed, without costs of this appeal to any party. All concur. (The judgment dismisses plaintiff’s complaint and grants judgment in favor of defendant Irving R. Boody & Co., Inc., on its counterclaim, in an action to recover a brokerage commission and to recover damages sustained by plaintiff by reason of defendant Postal Telegraph-Cable Company negligently transmitting a message as part of the transaction.) Present — Crosby, P. J., Cunningham, Taylor, Dowling and Harris, JJ.